If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



TREVOR LE GASSICK, as Trustee of the JAMES                         FOR PUBLICATION
A. BELLAMY TRUST and as Personal                                   November 19, 2019
Representative of the ESTATE OF JAMES A.                           9:20 a.m.
BELLAMY,

               Plaintiff-Appellant,

v                                                                  No. 344971
                                                                   Washtenaw Circuit Court
UNIVERSITY OF MICHIGAN REGENTS and                                 LC No. 18-000395-CZ
ANDREW D. MARTIN,

               Defendants-Appellees.


Before: BORRELLO, P.J., and K. F. KELLY and SERVITTO, JJ.

PER CURIAM.

        Plaintiff, Trevor Le Gassick as Trustee of the James A. Bellamy Trust and as Personal
Representative of the Estate of James A. Bellamy, appeals as of right the trial court’s order
granting summary disposition to defendants, University of Michigan Regents and Andrew D.
Martin, by holding that plaintiff did not have standing to challenge defendants’ compliance with
the terms of the trust distribution to the University. For the reasons stated below, we reverse.

                                       I. BASIC FACTS1

       Professor James A. Bellamy, a recognized expert in classical Arabic literature, joined the
Department of Near Eastern Studies at the University of Michigan (University) as an instructor
in 1959 and became a full professor in 1968. Professor Bellamy held the title of Professor of
Arabic Papyrology until his retirement in 1995. Classical Arabic literature “refers to writing in


1
  We summarize the allegations in the complaint to provide a context for the purpose of the trust
and the disposition of the issues and do not render factual findings regarding the validity of the
allegations.



                                               -1-
Arabic from the early Christian era to some hundreds of years thereafter,” and “captures ancient
Arabic inscriptions, papyri, manuscripts, and textual issues relating to the Qur’an and pre-Islamic
poetry.” Plaintiff joined the Department of Near Eastern Studies at the University in 1966,
specializing in Arabic studies.

        On August 6, 1998, after his retirement, Professor Bellamy executed an estate plan
establishing the Bellamy Trust and a pour-over will which he subsequently amended on several
occasions. On August 5, 2011, by operation of the Second Amendment, plaintiff began serving
as cotrustee along with Professor Bellamy. On September 23, 2011, Professor Bellamy executed
a Third Amendment, directing the trustee to distribute to the University the amount necessary “to
endow a full professorship, named after the Grantor, in the field of medieval classical Arabic
literature” as further set forth in any then-existing gift agreement between the University and the
Grantor. Professor Bellamy also directed the distribution of at least $300,000 directly to
plaintiff, with any remaining sums split between “provid[ing] fellowship support for the graduate
students studying with the holder of the James A. Bellamy professorship,” as further set forth in
any then-existing gift agreement, and the American Oriental Society.

        According to the complaint, Professor Bellamy allegedly “had a desire to gift a
substantial portion of his money at his death to the University if used by the University to
continue his work” and “regularly talked to Plaintiff as his friend and colleague regarding his
gifting intentions.” In 2011, with the aid of counsel, Professor Bellamy entered into negotiations
with the University and, on October 13, 2011, agreed to execute a gifting agreement (Gift
Agreement). The Gift Agreement provided material terms that the funds were to be used for a
“medieval classical Arabic literature” professorship and, if there was no one qualified in the
University, that the University was required to hire an outside applicant. The Gift Agreement
provided that the Dean of the College of Literature, Science, and the Arts (currently defendant
Andrew D. Martin) “shall be responsible for carrying out the intended purpose of the Fund and
excess amount,” and the University was required to loyally honor Professor Bellamy’s wishes.

        Professor Samer Mahdy Ali joined the Department of Near Eastern Studies in 2014.
Plaintiff alleged that Professor Ali specialized in late medieval Arabic literature, a period
“starkly different” from the classical specialty taught by Professor Bellamy. In 2015, Professor
Ali was appointed associate, not full professor. Further, he purportedly acknowledged that he
was not an expert in classical Arabic literature and “that his main interest has been and will
continue to be in late medieval Arabic literature (the post- mid-` Abbasid period).”

        Professor Bellamy died on July 21, 2015, at the age of 89. In addition to being Professor
Bellamy’s colleague, friend, and cotrustee, plaintiff also served as personal representative of
Professor Bellamy’s estate. In February 2016, plaintiff, as trustee, distributed, and the University
accepted $2,500,000 from the Bellamy Trust pursuant to the Gift Agreement, as evidenced by a
receipt. The receipt acknowledged that the funds were to endow a “full” professorship in the
“field of medieval classical Arabic literature.” On July 7, 2016, the University acknowledged
receipt of an additional distribution of $1,000,000 for funding the graduate student fellowship
support for the holder of the professorship.

       On December 11, 2017, the University announced the appointment of Professor Ali to
Professor Bellamy’s position. Plaintiff maintained that Professor Ali was “not qualified to teach

                                                -2-
classical Arabic literature at the University” and, in any event, was not a full professor. Plaintiff
contended that the University was required to conduct a search for a properly qualified professor
to fill the position, which it failed to do. When the University initially posted the Bellamy
position, it did not adhere to the gift contract requirements for a “full” professorship in “medieval
classical Arabic literature”, but rather merely sought an associate professor in “Pre-Modern
Arabic Culture.” Consequently, plaintiff allegedly objected to the accuracy of the posting in
light of the requirements of the Gift Agreement. Thereafter, the University withdrew the posting
and instead announced the appointment of Professor Ali.

        On April 23, 2018, plaintiff filed suit, alleging (1) breach of contract, namely the
University’s failure to use the funds consistent with the terms of the Gift Agreement, and seeking
damages or specific performance; (2) breach of fiduciary duty, on account of the University’s
failure, as trustee of the charitable trust established by Professor Bellamy’s gift, to comply with
the terms and conditions of the resulting charitable trust; (3) violation of the Uniform Prudent
Management of Institutional Funds Act, MCL 451.921 et seq.; and (4) the need for injunctive
relief prohibiting the dissipation of funds during the pendency of the case. In support of the
claims, plaintiff alleged that the University hired Professor Ali in 2015. However, after
Professor Bellamy’s death, the University did not appoint him to the Bellamy professorship.
Additionally, in 2016 when the University received the trust funds for the charitable trust,
Professor Ali was not appointed to the position. Plaintiff asserted that, on the day Professor Ali’s
appointment was announced, “the Department Chair said in Plaintiff’s presence and the presence
of others in the Department that the motive behind Professor Ali’s appointment was to alleviate
Department budget issues by having the [Bellamy] Trust rather than the Department budget pay
Professor Ali’s salary.” The complaint proffered that the University did not loyally honor
Professor Bellamy’s wishes as set forth in the Gift Agreement and provided statements by
several other Arabist professors at the University agreeing that Professor Ali was not qualified
for the position. Instead, it was alleged that the University sought to move away from teaching
classical Arabic literature, and place Professor Bellamy’s trust funds in a general fund to support
areas of teaching and research other than those specifically directed by Professor Bellamy in the
Gifting Agreement and contrary to the intent of the bequest.

        On June 12, 2018, defendants moved for summary disposition, arguing that plaintiff
lacked standing. Defendants maintained that the distribution of the $3,500,000 created a separate
charitable trust over which plaintiff was not the trustee. They also submitted that MCL
700.7405(3) applied, limiting enforcement of the resulting charitable trust to the Attorney
General and the University. In response, plaintiff argued that, although he was not the trustee of
the resulting charitable trust, the “among others” language in MCL 700.7405(3) did, in fact,
confer him standing as a person possessing a special interest in its enforcement. Additionally,
MCL700.7405(3) did not apply to the extent (1) that plaintiff sought the probate court’s
involvement concerning the possible nondistribution of unallocated Bellamy Trust funds, and (2)
that, as personal representative, plaintiff could nevertheless file suit on behalf of the estate
seeking damages for the breach of the Gift Agreement.

         After oral argument, the probate court held that, under MCL 700.7405(3), the right of a
settlor to enforce the terms of a charitable trust is personal to the settlor and cannot be exercised
by the settlor’s fiduciary. Without any analysis, the probate court concluded that plaintiff did not
have any special interest in enforcing the terms of the charitable trust. The probate court did not

                                                 -3-
address plaintiff’s argument that, as personal representative, he could independently bring suit
for breach of the Gift Agreement on behalf of Professor Bellamy’s estate. It also did not address
the potential nondistribution of any residual Bellamy Trust funds. Plaintiff now appeals.

                                    II. APPLICABLE LAW

        “A decision on a motion for summary disposition and the interpretation of a statute are
reviewed de novo.”2 ADR Consultants, LLC v Mich Land Bank Fast Track Auth, 327 Mich. App.
66, 74; 932 NW2d 226 (2019). Issues involving statutory interpretation present questions of law
that are reviewed de novo. Meisner Law Group, PC v Weston Downs Condo Ass’n, 321 Mich
App 702, 714; 909 NW2d 890 (2017). “The primary goal of statutory interpretation is to give
effect to the intent of the Legislature.” Briggs Tax Serv, LLC v Detroit Pub Sch, 485 Mich. 69,
76; 780 NW2d 753 (2010). The most reliable evidence of legislative intent is the plain language
of the statute. South Dearborn Environmental Improvement Ass’n, Inc v Dep’t of Environmental
Quality, 502 Mich. 349, 360-361; 917 NW2d 603 (2018). If the language of the statute is clear
and unambiguous, it is presumed that the Legislature intended the meaning plainly expressed in
the statute. Gardner v Dep’t of Treasury, 498 Mich. 1, 6; 869 NW2d 199 (2015). The court’s
interpretation of a statute must give effect to every word, phrase, and clause. South Dearborn,
502 Mich. at 361. Further, an interpretation that would render any part of the statute surplusage
or nugatory must be avoided. Id. Common words and phrases are given their plain meaning as
determined by the context in which the words are used, and a dictionary may be consulted to
ascertain the meaning of an undefined word or phrase. Id. “In construing a legislative enactment
we are not at liberty to choose a construction that implements any rational purpose but, rather,
must choose the construction which implements the legislative purpose perceived from the
language and the context in which it is used.” Frost-Pack Distrib Co v City of Grand Rapids,
399 Mich. 664, 683; 252 NW2d 747 (1977).




2
  Defendants moved for summary disposition pursuant to MCR 2.116(C)(5) and alleged that
plaintiff did not have standing to pursue the litigation. Summary disposition is appropriate
pursuant to MCR 2.116(C)(5) when the “party asserting the claim lacks the legal capacity to
sue.” However, the doctrine of standing is distinct from the capacity to sue although the
concepts are frequently conflated by parties. See Flint Cold Storage v Dep’t of Treasury, 285
Mich. App. 483, 502; 776 NW2d 387 (2009). Even if the trial court grants summary disposition
pursuant to the wrong subrule, we may review the issue in light of the correct subrule. Computer
Network, Inc v AM Gen Corp, 265 Mich. App. 309, 313; 696 NW2d 49 (2005). A motion for
summary disposition premised on the doctrine of standing as a defense may be proper pursuant
to MCR 2.116(C)(8) or MCR 2.116(C)(10) contingent upon the pleadings or other circumstances
of the particular case. Pontiac Police & Fire Retiree Prefunded Group Health & Ins Trust Bd of
Trustees v City of Pontiac No. 2, 309 Mich. App. 611, 620-621; 873 NW2d 783 (2015). Because
the parties presented documentary evidence outside the pleadings, including the trust and Gift
Agreement documents, and the propriety of the distribution in accordance with the settlor’s
wishes is the subject of the litigation, we treat the motion as having been granted pursuant to
MCR 2.116(C)(10). See Mino v Clio Sch Dist, 255 Mich. App. 60, 63 n 2; 661 NW2d 586 (2003).


                                               -4-
        The proper construction of a trust also presents a question of law subject to de novo
review. Hegadorn v Dep’t of Human Servs Dir, 503 Mich. 231, 245; 931 NW2d 571 (2019).
When interpreting trust language, the court’s goal is to determine and give effect to the trustor’s
intent. Id. Interpretation begins with an examination of the trust language, and if there is no
ambiguity, the trust terms are interpreted according to the plain and ordinary meaning. Id.

                               III. TRUST LAW AND STANDING

       The Michigan Trust Code (MTC), MCL 700.7101 et seq.,3 shall be construed and applied
to promote its underlying purposes and policies. MCL 700.8201(1).

               (2) The following are the underlying purposes and policies of [the MTC]:

                (a) To make more comprehensive and to clarify the law governing trusts in
       this state.

              (b) To permit the continued expansion and development of trust practices
       through custom, usage, and agreement of the parties.

               (c) To foster certainty in the law so that settlors of trusts will have
       confidence that their instructions will be carried out as expressed in the terms of
       the trust. [MCL 700.8201(2).]

        “It is a general principle of trust law that a trust is created only if the settlor manifests an
intention to create a trust, and it is essential that there be an explicit declaration of trust
accompanied by a transfer of property to one for the benefit of another.” Osius v Dingell, 375
Mich. 605, 613; 134 NW2d 657 (1965).4 The settlor must have the capacity to create a trust and
must indicate an intention to create the trust. MCL 700.7402(1)(a), (b). The trust must have a
definite beneficiary or is a charitable trust or a trust for a noncharitable purpose. MCL
700.7402(1)(c). The trustee “shall administer the trust in good faith, expeditiously, in
accordance with its terms and purposes, for the benefit of the trust beneficiaries[.]” MCL
700.7801; see also In Re Pollack Trust, 309 Mich. App. 125, 156; 867 NW2d 884 (2015). The
trustee has the following general powers:

              (1) A trustee, without authorization by the court, may exercise all of the
       following:

               (a) Powers conferred by the terms of the trust.


3
  The Estates and Protected Individuals Code (EPIC) became effective April 1, 2000. MCL
700.8101. The Michigan Trust Code became effective April 1, 2010, and is also referred to as
Article VII of EPIC. MCL 700.8204; see also Independent Bank v Hammell Assocs, LLC, 301
Mich. App. 502, 509; 836 NW2d 737 (2013).
4
 The property or an interest in the property need not be transferred concurrently with the signing
of the instrument to be valid. MCL 700.7401(2).


                                                  -5-
               (b) Except as limited by the terms of the trust, all of the following:

              (i) All powers over the trust property that an unmarried competent owner
       has over individually owned property.

             (ii) Any other powers appropriate to achieve the proper investment,
       management, and distribution of the trust property.

               (iii) Any other powers conferred by this article.

                (2) The exercise of a power is subject to the fiduciary duties prescribed by
       this article. [MCL 700.7816.]

In addition to the general power delineated above, the trustee also has specific powers as set
forth in MCL 700.7817, which provides, in relevant part:

                Without limiting the authority conferred by [MCL 700.7816], a trustee has
       all of the following powers:

                                              * * *

               (e) To satisfy a settlor’s written charitable pledge irrespective of whether
       the pledge constitutes a binding obligation of the settlor or was properly presented
       as a claim, if in the trustee’s judgment the settlor would have wanted the pledge
       completed under the circumstances.

                                              * * *

               (x) To prosecute, defend, arbitrate, settle, release, compromise, or agree to
       indemnify an action, claim or proceeding in any jurisdiction or under an
       alternative dispute resolution procedure. The trustee may act under this
       subdivision for the trustee’s protection in the performance of the trustee’s duties.

In light of the above statutory provisions, we conclude that plaintiff had standing to challenge the
charitable distribution to the University when defendants purportedly failed to satisfy the purpose
and terms of the Bellamy Trust and the Gift Agreement. Professor Bellamy attained
international recognition in the field of medieval classical Arabic literature. Specifically, he was
called upon to decipher and translate “the Paris Louvre Namara inscription of 328 A.D.” as well
as interpret and explain passages in the Qur’an, particularly addressing mysterious letters that
preceded some of the chapters. Consequently, Professor Bellamy sought to ensure that his work
would continue and deemed his particular field of Arabic studies necessary to a world-class
university program. In conjunction with that belief, he created a trust and pour-over will to
effectuate the continuation of his work. Indeed, his charitable contribution expressed his wishes
as reflected in the Gift Agreement to fund a full professorship in his field as well as student
fellowship. The MTC was created to foster certainty “that settlors of trusts will have confidence
that their instructions will be carried out as expressed in the terms of the trust.” MCL
700.8201(2)(c). Further, plaintiff, as the trustee, had to administer the trust in good faith, in
accordance with its terms and purposes, MCL 700.7801, had to satisfy charitable pledges “if in

                                                 -6-
the trustee’s judgment the settlor would have wanted the pledge completed under the
circumstances,” MCL 700.7817(e), and had the obligation to prosecute a claim in the
performance of the trustee’s duties, MCL 700.7817(x).

       Furthermore, we note that general principles of standing are applicable to trusts. In In re
Pollack Trust, 309 Mich. App. at 155,5 this Court adopted the following standing principles:

       We hold that Michigan standing jurisprudence should be restored to a limited,
       prudential doctrine that is consistent with Michigan’s longstanding historical
       approach to standing. Under this approach, a litigant has standing whenever there
       is a legal cause of action. Further, whenever a litigant meets the requirements of
       MCR 2.605, it is sufficient to establish standing to seek a declaratory judgment.
       Where a cause of action is not provided at law, then a court should, in its
       discretion, determine whether a litigant has standing. A litigant may have
       standing in this context if the litigant has a special injury or right, or substantial
       interest, that will be detrimentally affected in a manner different from the
       citizenry at large or if the statutory scheme implies that the Legislature intended
       to confer standing on the litigant.

In the present case, plaintiff as the trustee and personal representative of the Bellamy Trust and
Estate had obligations to address in good faith, and upon learning the distribution terms of the
Gift Agreement did not execute Professor Bellamy’s intent, he had the right and obligation to file
suit, MCL 700.7817(x), to ensure that the settlor’s instructions pertaining to the trust were
followed, MCL 700.8201(2). Thus, the trustee learned of an injury and the trust distribution
“detrimentally affected” the trust and its beneficiaries in a manner different from the citizenry at
large. In re Pollack Trust, 309 Mich. App. at 155. In addition to statutory trust law, the trial court
improperly granted summary disposition in favor of defendants in light of general standing
principles.

                        IV. CHARITABLE TRUSTS AND STANDING

        Defendants nonetheless assert that once the distribution occurred, a charitable trust was
established with the University serving as the trustee, and therefore, plaintiff lacked standing to
enforce the charitable trust pursuant to MCL 700.7405. Indeed, MCL 700.7405 governs
charitable trusts and enforcement and provides:



5
  The Pollack Court adopted the standing principles delineated in Lansing Sch Ed Ass’n v
Lansing Bd of Ed, 487 Mich. 349, 372; 792 NW2d 686 (2010). The Pollack Court also noted that
although the parties did not contest the standing to oppose the petition to modify the trust, it
addressed the issue of standing for purposes of completeness. The Court stated that “trustees
have a special right or substantial interest that will be detrimentally affected in a manner
different from the citizenry at large. In re Pollack Trust, 309 Mich. App. at 155. Although this
portion of the court’s opinion is arguably obiter dicta, we adopt this reasoning as our own. See
Andreson v Progressive Marathon Ins Co, 322 Mich. App. 76, 86 n 7; 910 NW2d 691 (2017).


                                                -7-
               (1) A charitable trust may be created for the relief of poverty, the
       advancement of education or religion, the promotion of health, scientific, literary,
       benevolent, governmental, or municipal purposes, any purpose described in
       section 501(c)(3) of the internal revenue code, 26 USC 501, or other purposes the
       achievement of which is beneficial to the community.

               (2) If the terms of a charitable trust do not identify a particular charitable
       purpose or beneficiary, the court may select 1 or more charitable purposes or
       beneficiaries. The selection shall be consistent with the settlor’s intention to the
       extent it can be ascertained.

               (3) The settlor, a named beneficiary, or the attorney general of this state,
       among others, may maintain a proceeding to enforce a charitable trust. The right
       of the settlor of a charitable trust to enforce the trust is personal to the settlor and
       may not be exercised by any of the following:

               (a) The settlor’s heirs, assigns, or beneficiaries.

              (b) The settlor’s fiduciary, other than the trustee of the charitable trust the
       enforcement of which is being sought.

              (c) An agent of the settlor acting pursuant to a durable power of attorney,
       unless the right to enforce the trust is expressly conferred on the agent by the
       power of attorney.

         Pursuant to MCL 700.7405(3), “[t]he settlor, a named beneficiary, or the attorney general
of this state, among others, may maintain a proceeding to enforce a charitable trust.” Defendants
contend that plaintiff is not the trustee or the settlor of the charitable trust, as he concedes, and
therefore, he does not fall within the narrow category of “others” thereby precluding this suit.
On the latter point, we disagree.

       MCL 700.7405 has not been construed by this Court, although it was first enacted by the
Legislature in 2010, and is based on the Uniform Trust Code § 405. See Martin & Harder,
Estates and Protected Individuals Code with Reporter’s Commentary (ICLE, February 2019
update), p 552. Accordingly, we consider whether plaintiff may be considered within the
category of “among others” to maintain a proceeding to enforce a charitable trust.

         As noted, in giving effect to every word, phrase, and clause in a statute, and avoiding
interpretations rendering any part of the statute surplusage or nugatory, this Court gives
undefined statutory terms their plain and ordinary meanings. South Dearborn, 485 Mich. at 361.
Merriam-Webster Collegiate Dictionary defines “other” as “a different or additional one.”
Merriam-Webster’s Collegiate Dictionary (11th ed). It defines “among” as “in the number or
class of.” Merriam-Webster’s Collegiate Dictionary (11th ed). From these definitions, it is
evident that the phrase “among others” refers to persons other than the Attorney General, the
settlor, or the beneficiaries of the charitable trust, as the statutory text names those persons
explicitly. Therefore, defendants’ attempt to limit charitable trust enforcement to those persons
is without merit. However, although the plain text of the statute unequivocally recognizes that


                                                 -8-
additional persons may validly seek to enforce a charitable trust, it provides no further guidance
addressing who those additional persons might be.

        To determine individuals that qualify as “among others,” we interpret a statute in
accordance with its plain language to give effect to the intent of the Legislature. South
Dearborn, 502 Mich. at 360-361; Briggs Tax Serv, LLC, 485 Mich. at 76. We may not choose
any rational construction, but “must choose the construction which implements the legislative
purpose perceived from the language and the context in which it is used.” Frost-Pack Distrib
Co, 399 Mich. at 683. Prudently, in this instance, the Legislature clearly expressed that the
purpose of the MTC was to “foster certainty in the law so that settlors of trusts will have
confidence that their instructions will be carried out as expressed in the terms of the trust.” We
acknowledge that plaintiff is not the settlor or trustee of the charitable trust despite its creation
through the Bellamy Trust and Gift Agreement. Nonetheless, the “among others” language of
MCL 700.7405(3), interpreted in accordance with the purpose of the MTC, the powers of the
trustee, and the trustee’s obligation to facilitate the intentions of the original settlor, Professor
Bellamy, grant plaintiff the authority to maintain a proceeding to enforce the charitable trust to
ensure that the distribution occurs in accordance with his wishes.

        Although we render this holding by examination of the plain language of the statute, its
purpose, and the powers and authority of the trustee, we note that our conclusion is further
buttressed by the Reporter’s Commentary to the Uniform Probate Code. See In re Lundy Estate,
291 Mich. App. 347, 355; 804 NW2d 773 (2011). The Reporter’s Commentary explains that:

       [t]he inclusion of the phrase “among others” in subsection (3) is intended to
       recognize the rights of persons with a special interest in the trust to enforce the
       trust. Notwithstanding the seeming breadth of this provision, it is not an
       invitation to any member of the public or anyone conceivably affected by the trust
       to bring suit. [Martin & Harder, p 553.]

Rather, “more than a mere allegation of the possession of a special interest is required before
standing to enforce a charitable trust will be found by the courts,” and the courts must “evaluate
each circumstance and determine whether the party alleging possession of a special interest in
fact has a sufficient special interest to pursue the case.” Id. The Reporter’s Commentary sets
forth possible factors relevant to establishing a special interest:

               In general, the plaintiffs must be identifiable beneficiaries or potential
       beneficiaries in the organization. The plaintiffs must have a specific interest that
       will be directly affected by the charity’s failure to carry out its purpose or by a
       breach of fiduciary duties. The plaintiff must be a member of an identifiable class
       of beneficiaries of the charity and not merely a member of the general public who
       is concerned that the charity be run properly. Courts have been willing to let such
       beneficiaries sue the charity to protect the “special interest” in a manner
       analogous to a suit by a beneficiary of a private trust, but the remedy sought must
       be a benefit to the charity itself and not money damages for the plaintiffs. [Id.
       (quotation marks and citation omitted).]



                                                -9-
The Reporter’s Commentary lists factors that may be most likely to cause a court to grant
standing to private persons as follows:

       (a) the extraordinary nature of the acts complained of and the remedy sought by
       the plaintiff; (b) the presence of fraud or misconduct on the part of the charity or
       its directors; (c) the state attorney general’s availability or effectiveness; and (d)
       the nature of the benefitted class and its relationship to the charity. [Id. at 554
       (quotation marks and citation omitted).]

         The Reporter’s Commentary provides guidance regarding the factors that allow an
individual to qualify as “among others” to challenge a charitable trust. Applying those factors to
the present case, we also conclude that plaintiff has standing because he is “among others”
entitled to challenge the charitable trust. Plaintiff alleged that Professor Bellamy sought to
continue his work through the creation of the Bellamy Trust and Gift Agreement by funding a
full professorship in his area of expertise. Although $3,500,000 was transferred to the University
to fulfill Professor Bellamy’s wishes, plaintiff alleged that defendants did not comply with the
terms, but appointed an associate professor of a different specialty. Thus, plaintiff, as trustee and
personal representative, distributed funds in accordance with his obligations, but nonetheless had
to ensure that the distribution meet the terms of the Gift Agreement. In light of the extraordinary
amount of the transfer, the allegation that the settlor of the charitable trust made little to no effort
to ensure compliance with Professor Bellamy’s wishes, and the Arabic studies field that was
deprived of the benefit, an action may be maintained against the charitable trust by plaintiff.
Indeed, a settlor would have little incentive to create and distribute to a charitable trust with
specific instructions where no enforcement mechanism was available to protect the settlor’s
intent.

         In summary, we conclude that the purpose of the MTC, the trustee’s power to prosecute
and enforce the trust, and the general rules of standing allow plaintiff to proceed with this
litigation. Further, the involvement of a charitable trust and the limitations on enforcement
found in MCL 700.7405(3) cannot preclude this litigation particularly where plaintiff has a
specific interest and falls within the category of “among others” that may challenge the trust.6
Accordingly, the trial court improperly concluded that plaintiff lacked standing; summary
disposition was improperly granted to defendants.

       Reversed and remanded. We do not retain jurisdiction. Plaintiff, the prevailing party,
may tax costs.



                                                               /s/ Stephen L. Borrello
                                                               /s/ Kirsten Frank Kelly
                                                               /s/ Deborah A. Servitto


6
 In light of our holding, we do not address plaintiff’s contention that he has standing pursuant to
contractual rights.


                                                 -10-